UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22517 ASGI Corbin Multi-Strategy Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Corbin Multi-Strategy Fund, LLC Consolidated Financial Statements as of and for the Year Ended March 31, 2013 with Report of Independent Registered Public Accounting Firm ASGI Corbin Multi-Strategy Fund, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Consolidated Schedule of Investments 2 Consolidated Statement of Assets, Liabilities andNet Assets 7 Consolidated Statement of Operations 8 Consolidated Statements of Changes in Net Assets 9 Consolidated Statement of Cash Flows 10 Consolidated Financial Highlights 11 Notes to Consolidated Financial Statements 12 Supplemental Information 31 1 Report of Independent Registered Public Accounting Firm The Shareholders and Board of Managers of ASGI Corbin Multi-Strategy Fund, LLC: We have audited the accompanying consolidated financial statements of ASGI Corbin Multi- Strategy Fund, LLC (the Fund), and its wholly-owned subsidiary ASGI Special Asset Holdings, Inc., which comprise the consolidated statement of assets, liabilities and net assets, including the consolidated schedule of investments, as of March 31, 2013, and the related consolidated statements of operations and cash flows for the year then ended, and the consolidated statements of changes in net assets for the two-year period then ended, and the consolidated financial highlights for the period January 4, 2011 to March 31, 2011 and for each of the periods in the two-year period ended March 31, 2013. These consolidated financial statements and consolidated financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of the securities owned as of March 31, 2013, by correspondence with the underlying managers and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements and consolidated financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Corbin Multi-Strategy Fund, LLC as of March 31, 2013, the results of its operations and its cash flows for the year then ended, the changes in net assets for each of the periods in the two-year period then ended, and the financial highlights for each of the periods noted above, in conformity with U.S. generally accepted accounting principles. May 30, 2013 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments As of March 31, 2013 Strategy Investments Cost Fair Value Investment Funds - 94.39% Asset-Backed Securities - 19.56% Halcyon Structured Opportunities Fund LP* $ $ Perella Weinberg Partners Asset Based Value Offshore Fund LP Pine River Fixed Income Fund Ltd Seer Capital Partners Offshore Fund Serengeti Lycaon Overseas Ltd Equity Special Situations - 9.28% Ironsides Partners Special Situations Offshore Fund Ltd Jet Capital Concentrated Offshore Fund, Ltd Jet Capital Select Opportunities Offshore Fund, Ltd Pershing Square Holdings, Ltd Third Point Offshore Investors Ltd Event Driven/Distressed - 20.76% Anchorage Capital Partners, LP Anchorage Capital Partners Offshore, Ltd Archer Capital Fund LP* Archer SPE I LLC* Drawbridge Special Opportunities Fund, LP* Garrison Special Opportunities Fund LP* New Point V Ltd Redwood Offshore Fund Ltd Silver Lake Credit Fund (Offshore), Ltd Venor Capital Offshore Ltd Global Macro - 15.07% Autonomy Global Macro Fund Ltd BH Macro Ltd Brevan Howard Fund Limited COMAC Global Macro Fund Limited D.E. Shaw Oculus International Fund Fortress Macro Fund Ltd Tyticus Partners II Ltd WCG Offshore Fund, Ltd Long/Short Equity - 24.05% Cadian Offshore Fund Ltd Fox Point Offshore Ltd JHL Capital Group Fund Ltd Marble Arch Offshore Partners Ltd Pelham Long/Short Fund Ltd Squadra Equity Fund, Ltd SRS Partners Ltd Tekne Offshore Fund, Ltd TPG-Axon Partners, LP* Relative Value - 5.67% BlueCrest Capital International Limited D. E. Shaw Composite Fund LLC* QVT Onshore LP* QVT SLV Onshore Ltd* QVT Special Investment Onshore Fund Ltd* Saba Capital Leveraged Offshore Fund, Ltd Tricadia Credit Strategies Fund, Ltd See accompanying notes to the consolidated financial statements. 2 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (continued) As of March 31, 2013 Strategy Investments Strike Price Expiration Date Cost Fair Value Purchased Options and Swaptions – 0.01% Currency Options - 0.00% Put Option - OTC - Morgan Stanley Capital Services Inc., USD vs JPY JPY 120 4/24/2014 14 Index Options - 0.01% Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 4/20/2013 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 5/18/2013 Swaptions - 0.00% Buyer of Swaption - OTC - Morgan Stanley Capital Services Inc., CDX.NA.HY.19 $ 6/19/2013 Total Investments (Cost - $86,501,618**) - 94.40% Other Assets and Liabilities, net - 5.60% Net Assets - 100.00% $ Percentages shown are stated as a percentage of net assets as of March 31, 2013.All investments in Investment Funds are non-income producing. * Investment Fund held in ASGI Special Asset Holdings, Inc. ** The cost and unrealized appreciation/(depreciation) of investments as of March 31, 2013, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Investment Funds Long/Short Equity % Event Driven/Distressed Asset-Backed Securities Global Macro Equity Special Situations Relative Value Total Investment Funds Purchased Options and Swaptions % See accompanying notes to the consolidated financial statements. 3 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (continued) As of March 31, 2013 Credit Default Swaps Fair Value as of March 31, 2013: Credit Default Swaps on Credit Indices - Buy Protection(1) Counterparty Reference Entity/Obligation Buy/Sell Protection (Pay)/Receive Fixed Rate (%) Termination Date Notional Amount(2) Fair Value(3) Upfront Payments (Received)/ Paid Change in Unrealized Appreciation/ (Depreciation) Prior Period Change in Unrealized Appreciation/ (Depreciation) Current Period Morgan Stanley Capital Services Inc. iTraxx Europe Sub Financials Series 10 Version 1 Buy ) 12/20/2013 € 147,500 $ ) $ $ ) $ ) Morgan Stanley Capital Services Inc. iTraxx Europe Sub Financials Series 9 Version 1 Buy ) 6/20/2013 € 92,000 ) ) ) Morgan Stanley Capital Services Inc. iTraxx Europe Series 9 Version 1 Buy ) 6/20/2015 € 285,000 ) ) ) Morgan Stanley Capital Services Inc. CDX.NA.IG.18 Buy ) 6/20/2017 $ ) - ) Morgan Stanley Capital Services Inc. CDX.NA.HY.19 Buy ) 12/20/2017 $ ) ) - ) $ ) $ $ ) $ ) Credit Default Swaps on Corporate and Sovereign Issues - Buy Protection(1) Counterparty Reference Entity/Obligation Buy/Sell Protection (Pay)/Receive Fixed Rate (%) Termination Date Notional Amount(2) Fair Value(3) Upfront Payments (Received)/ Paid Change in Unrealized Appreciation/ (Depreciation) Prior Period Change in Unrealized Appreciation/ (Depreciation) Current Period Morgan Stanley Capital Services Inc. Kingdom of Spain Buy ) 3/20/2018 $ ) Morgan Stanley Capital Services Inc. BorgWarner, Inc. Buy ) 3/20/2015 $ ) ) ) Morgan Stanley Capital Services Inc. Credit Suisse (USA), Inc. Buy ) 12/20/2014 $ ) Morgan Stanley Capital Services Inc. Federal Republic of Germany Buy ) 9/20/2018 $ ) Morgan Stanley Capital Services Inc. Caterpillar Financial Services Corporation Buy ) 12/20/2013 $ ) ) Morgan Stanley Capital Services Inc. Kingdom of Sweden Buy ) 12/20/2015 $ ) Morgan Stanley Capital Services Inc. Lowe's Companies, Inc. Buy ) 12/20/2013 $ ) ) Morgan Stanley Capital Services Inc. Masco Corp. Buy ) 3/20/2015 $ ) ) ) Morgan Stanley Capital Services Inc. National Rural Utilities Cooperative Finance Corp. Buy ) 6/20/2014 $ ) ) Morgan Stanley Capital Services Inc. National Rural Utilities Cooperative Finance Corp. Buy ) 9/20/2014 $ ) ) 6 Morgan Stanley Capital Services Inc. Federative Republic of Brazil Buy ) 12/20/2015 $ ) ) 89 Morgan Stanley Capital Services Inc. Nordstrom, Inc. Buy ) 6/20/2014 $ ) ) ) Morgan Stanley Capital Services Inc. ProLogis Buy ) 12/20/2014 $ ) ) ) Morgan Stanley Capital Services Inc. The Goldman Sachs Group, Inc. Buy ) 12/20/2017 $ ) Morgan Stanley Capital Services Inc. Simon Property Group, LP Buy ) 12/20/2014 $ ) Morgan Stanley Capital Services Inc. The Dow Chemical Company Buy ) 6/20/2014 $ ) ) ) Morgan Stanley Capital Services Inc. The Dow Chemical Company Buy ) 12/20/2013 $ ) ) Morgan Stanley Capital Services Inc. Yum! Brands, Inc. Buy ) 12/20/2013 $ ) ) Morgan Stanley Capital Services Inc. Wells Fargo & Company Buy ) 3/20/2014 $ ) 13 ) 14 Morgan Stanley Capital Services Inc. Capital One Bank (USA), National Association Buy ) 6/20/2016 $ ) Morgan Stanley Capital Services Inc. People's Republic Of China Buy ) 6/20/2016 $ ) ) ) Morgan Stanley Capital Services Inc. Commonwealth of Australia Buy ) 12/20/2016 $ ) Morgan Stanley Capital Services Inc. National Australia Bank Ltd Buy ) 12/20/2016 $ ) ) ) Morgan Stanley Capital Services Inc. Commonwealth Bank of Australia Buy ) 12/20/2016 $ ) ) ) Morgan Stanley Capital Services Inc. Australia and New Zealand Banking Group Ltd Buy ) 12/20/2016 $ ) ) ) $ ) $ $ ) $ ) See accompanying notes to the consolidated financial statements. 4 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (continued) As of March 31, 2013 If a portfolio is a buyer of protection and a credit event occurs, as defined under the terms of that particular swap, a portfolio will either 1) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the referenced obligation, other deliverable obligations or underlying securities comprising the referenced index or 2) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index The maximum amount of future payments (undiscounted) that a portfolio as a seller of protection could be required to make or receive as a buyer of credit protection under a credit default swap would be an amount equal to the notional amount of the swap. The fair values for credit default swaps serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default for the credit derivative.Increasing fair values, in absolute terms, when compared to the notional amount of the swap, represent a deterioration of the referenced obligation’s credit soundness and a greater likelihood or risk of default or other credit event occurring. Written Options Open as of March 31, 2013: Description Strike Price Expiration Date Premium Received/ (Paid) Fair Value Change in Unrealized Appreciation/ (Depreciation) Prior Period Change in Unrealized Appreciation/ (Depreciation) Current Period Currency Options Put Option - OTC - Morgan Stanley Capital Services Inc., USD vs JPY 4/24/2014 (5
